           Case 3:20-cr-00047-RDM Document 76 Filed 04/22/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

      V.                                    3:20-CR-00047
                                            (JUDGE MARIANI)
ALMALIK WASHINGTON,

                     Defendant.

                                        ORDER

      AND NOW, THIS     ;12 ,J DAY OF APRIL 2021, for the reasons set forth in this
Court's accompanying Memorandum Opinion , IT IS HEREBY ORDERED THAT

Defendant's "Motion to Suppress Stop and Search of Vehicle" (Doc. 52) is DENIED.




                                                                                   •
                                               Robert D. Mari
                                               United States District Judge
